Citation Nr: 0909360	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for HIV/AIDS.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to May 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York.  


FINDING OF FACT

The Veteran developed HIV/AIDS as a result of service.  


CONCLUSION OF LAW

The criteria for service connection for HIV/AIDS have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The Veteran asserts that he is entitled to service connection 
for HIV/AIDS.  At a May 2008 hearing before the undersigned, 
the Veteran maintained that he developed HIV/AIDS at the same 
time he developed his service-connected hepatitis B.  The 
Veteran testified that while serving in Panama he received 
shots, had blood drawn, that he received a tattoo, and that 
he engaged in unprotected sex.  The Veteran asserted that one 
or more of these activities resulted in his developing both 
hepatitis B and HIV/AIDS.  

The service treatment records reveal that the Veteran was 
diagnosed with hepatitis B in February 1991.  The November 
2002 rating decision on appeal granted the Veteran service 
connection for hepatitis B.

The Veteran was diagnosed as having HIV/AIDS in 1998.

The Veteran's claims file, including service treatment 
records, private medical records, and VA medical records were 
forwarded to a VA physician in November 2008 for a Veterans 
Health Administration (VHA) opinion.  After a review of the 
Veteran's medical history, the VHA physician opined that it 
was more likely than not that the Veteran's HIV infection was 
acquired between April 1, 1990 and May 1, 1991.  The VHA 
physician also stated that the Veteran's reported CD4 count 
of 78 met the case definition of AIDS.

Service connection may be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As noted above, the VHA physician opined that the Veteran 
developed HIV/AIDS during service.  There is no medical 
evidence to the contrary.  Accordingly, service connection 
for HIV/AIDS is warranted.  38 C.F.R. § 3.303


ORDER

Entitlement to service connection for HIV/AIDS is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


